DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-46 are rejected under 35 U.S.C. 103 as being unpatentable over Alldredge (US 2015/0158535) in view of Jossick (US 2009/0101238)
Alldredge discloses:
a locking jaw (56) comprising a first material and including a first connection surface (); 
a wear plate (256) comprising a second material and including a second connection surface () and an abutment surface (see Fig. 12 – inner surface of 256), wherein the abutment surface is configured to abut a kingpin of a fifth wheel hitch assembly; 

Jossick teaches:
a heating element (¶ 0077 provides for heating the material) that is electrically conductive and electrically resistant positioned between the first connection surface of the locking jaw and the second connection surface of the wear plate, where the heating element is configured to transmit heat when conducting an electrical current.
¶ 0007 provides for a brazing material and provides that the material may be used to connect a variety of different materials.
The heating element contacts the first connection surface of the first component and the second connection surface of the second component, thereby spacing the second connection surface from the first connection surface (¶ 0008 provides for the brazing material to be disposed between the surfaces to be joined).
The heating element includes a wire (see Figs. 1, 2).
The heating element includes a continuous length (¶ 0020), and 
the heating element is configured to make multiple passes between the first connection surface and the second connection surface (Fig. 3).
The brazing material comprises a paste (¶ 0041).
The paste includes a flux material (¶ 0041).
The second material is different than the first material (¶ 0007).
The heating element includes an electrically conductive portion and an insulating portion positioned between the electrically conductive portion and at least one of the first connection portion and the second connection portion. (¶ 0072)

The second connection portion is received within the recess (¶ 0055-56 provides that the wear strips may be embedded in the wear plate).
▪ Regarding claims 39-41:
While the ranges are not specifically mentioned in Alldredge or Jossick, they are considered an optimum operating ranges, and are, therefore, rendered obvious in view of the prior art. One having ordinary skill in the art would recognize that a change in thickness would affect the strength of the connection and the overall thickness of the connected materials. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more 
denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
The brazing material and the heating element cooperate to form a mat (¶ 0060 provides for a sheet).
The mat is flexible (¶ 0060)
The mat is includes a flux material (¶ 0024)
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Alldredge in view of Jossick in order to provide a means of stably securing the wear plate to the jaw of the fifth wheel.

▪ The office takes the position that the modified --- reference will result in all of the method steps of claim 46 having been performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        




MLW
May 8, 2021

/KEVIN HURLEY/Primary Examiner, Art Unit 3611